Order entered November 4, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00647-CV

                                     STACEY REED, Appellant

                                               V.

                                     STEPHEN REED, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-51554-2013

                                            ORDER
       The deadline for filing the record in this appeal has been extended three times at

appellant’s request. The reporter’s record has now been filed, but the clerk’s record remains due.

Collin County’s online docket reflects appellant requested the clerk’s record October 8, 2015,

two weeks before the latest deadline of October 23, 2015, but the District Clerk did not inform

appellant of the cost until October 22, 2015.       The online docket does not reflect whether

appellant has paid for the record.

       Because this appeal cannot proceed without the clerk’s record, we ORDER Collin

County District Clerk to file, no later than November 13, 2015, either the clerk’s record or

written verification appellant has failed to pay for the record. Because nothing in the record

reflects appellant is entitled to proceed in this appeal without prepayment of costs, we caution
appellant we will dismiss the appeal without further notice should we receive verification she has

failed to pay for the record. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).




                                                      /s/     CRAIG STODDART
                                                              JUSTICE